PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fodor et al.
Application No. 16/612,444
Filed: 11 Nov 2019
For: Network Node, Wireless Device and Methods for Handling Interference

:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition filed October 26, 2021, which is properly treated under 37 CFR 1.59(b), to expunge information from the above-identified application.

The petition is DISMISSED.

Petitioner requests that the After Final Response filed on October 22, 2021, be expunged from the above-identified application. The petition submits that this document was erroneously filed in the above-identified application and was intended for U.S. Application No. 16/320,314.

However, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to expunge a document from a patent application. In this instance, the fee required by law is $220.00 for an undiscounted entity (fee as set forth in 37 CFR 1.17(g)).  

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.  While the petition authorizes fees required for entry of the petition to be charged to Deposit Account No. 18-1167, Bennett C. David is not listed as an authorized user with this deposit account.

As background information, petitioner should note that a petition to expunge a document is premature when prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application.  See MPEP § 724.06.  

When a petition is premature a final determination of whether or not the document requested to be expunged is “material” will not be made prior to the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application. “Materiality” is defined as 

After the mailing of a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicant or applicant’s representative. In addition, the requester is cautioned to renew the petition under 37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent. This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment. A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public. 

Petitioner should also note that, as discussed in MPEP § 724.05 III, electronically filed papers are not considered to have been submitted in the incorrect application even though the identifying information in the heading of the papers may be directed toward a different application. When papers are misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET